DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed August 27, 2021. As directed by the amendment, claims 4, 5, 18, 19, 22 and 23 have been amended. 
The amendments to claims 4, 5, 22 and 23 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 4, 5, 22 and 23 from the previous Office action. Those rejections are hereby withdrawn.
Claims 1-23 are presently pending.
The following prior art references as designated are applicable in this Office action: 
D1 :	 US 20150080710 A1 to Henkle et al; 
D2:	 DE 202015104277 U1; 
D3:	  US 20150150464 A1 to Boctor et al., and
D4: 	KR 20090124310A (Newly cited – see attached machine translated English version for citations applicable in this Office action).


Claim Interpretation
It is to be noted here that the claims under examinations are directed to an apparatus. A claim term is functional when it recites a feature “by what it does rather than by what it is”. Additionally, “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004) (MPEP 2173.05(g)). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Claim Objections
Claim 11 is objected to because of the following informalities:  the elements of the Markush claim should be separated by either a semicolon or a comma for consistency purposes and not a mix of both.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by D1.
Regarding claim 1,  D1 discloses a mounting device ([0021] fastener or [0051] “one or more fasteners”, e.g., [0086] Velcro fastener) for reversibly mounting at least one electromagnetic field generator on an ultrasonic probe for orientating the electromagnetic field generator) with respect to the ultrasonic probe in at least one mounting position, wherein the mounting device (“one or more fasteners”) comprises at least one first fastening structure (a first of the “one or more fasteners”), wherein the mounting device (“one or more fasteners”) is connectable to the electromagnetic field generator via the first fastening structure. Examiner’s note: see claim interpretation note above, the word "for" is interpreted as intended use and functional language. Intended use/functional language does not require that the reference specifically teach the intended use of the element (i.e., for specifically mounting an electromagnetic field generator). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the one or more fasteners reversibly mounts an  magnetometric detector on an ultrasonic probe, the mounting device is connectable to the magnetometric detector via a first of the one or more fasteners, in a way that ensures that during use in a medical procedure,  fixedly attached – [0021] and/or the magnetometric detector and the imaging prove are in a fixed position relative to each other in a way that ensures that during use in a medical procedure they are fixed in position  - [0051]. As such, the structure of the mounting device is capable of reversibly mounting an electromagnetic filed generator in a similar fashion on an ultrasonic probe. Moreover, the intended use/functional language directed to mounting an electromagnetic field generator does not impart any structural difference between the claimed mounting device and the mounting device of D1).
Regarding claim 3, the mounting device of Velcro type are known to have a thickness of  less than 5cm, as such, the mounting device will be arranged within an envelope of 5cm on the ultrasonic probe consistent with envelope definition in page -6- line 21 to page -7- line 9.
Regarding claims 6 and 8, see [0021] fastener is fixedly attached to the imaging probe and/or magnetometric detector and/or [0056] “one or more fasteners” and/or [0086] Velcro type fastener. 
Regarding claim 10, see discussion above in claim 8, a second one of the one or more fasteners, for example a second part of the Velcro is a single piece. 
Claim 22 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by D4.
Regarding claim 22, D4 discloses an assembly comprising an ultrasonic probe (“120” – Fig. 2) and a mounting device ( page 5, lines 168-169 “mounting protrusions 123 for fixing the ultrasonic probe 120 to a probe holder”, 173-176, elements 123a, b, c are interpreted to read on a mounting device) the mounting device is at least partially integrated into a housing of the ultrasonic probe (see illustration Fig. 2 and 3)  and comprising at least one first fastening structure (“123” – Fig. 2), to that is connectable to a probe holder “140” reversibly – Fig. 3 as illustrated in Fig 4, via the first fastening structure – (see claim interpretation discussed in details in rejection of claim 1 above), since an electromagnetic field generator is not positively recited, the first fastening structure (“123”) of D4 need only be capable of connecting an electromagnetic filed generator to the mounting device, the first fastening structure as described in page 5, line 168-180 of translation in D4, reversibly connects an probe holder “140” to the probe as illustrated in Fig. 4, the structure of the first fastening structure “123” of D4 is capable of being reversibly connected to an electromagnetic field generator with a similar complimentary structure as found in the probe holder “140” of D4 as illustrated in Fig. 4. The intended use/functional language directed to mounting an electromagnetic field generator does not impart any structural difference between the claimed mounting device and the mounting device of D4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above and further in view of D2.
Regarding claims 7, 9 and 11-14, D1 fails to disclose limitations of claim 7, 9 and 11-14, however, D1 does note in [0021] that fasteners may be provides as separate parts. D2 discloses fastening means for an ultrasonic probe which could either be via a plug-in, clamping, latching or Velcro connection, friction form and/or force-locking connection or via a combination of the listed fastening means [0017], the fastening means can also be in a form of a recess designed in a particular form of an open or closed bore with a round or elongate cross section or a bayonet-like fastening, [0019] U-shaped incision and/or [0020] mold inserts. Inasmuch as D2 disclose fasteners that are either a plug-in, clamp, latch, force locking, recess type, bayonet type, U-shaped with inserts and combinations thereof as alternative fasteners to the one disclosed by D1 (Velcro type fastener), it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other, In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982). In the instant case, substitute fastener as taught by D1  with a fastener that comprise a combination of a plug-in, clamp, latch, force locking recess type, D1, a combination of listed fastener above would have at least one structure of claims 7 and 9-15., 
Claims 2, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above and further in view of D3.
Regarding claims 2, 15-17, D1 does not explicitly disclose wherein the mounting device is reversible connectable to the ultrasonic probe [claim 2] or wherein the mounting device comprises at least two connectable parts, which when connected,, at least partially reproduce a three-dimensional shape of the ultrasonic probe [claim 15], or the mounting device comprises an attachment element for mounting a needle guide on the ultrasonic device. However, D3 discloses an ultrasonic probe with mounting device(holder 52 that includes housing 54 – [0060]) having a clamp system ((56) hence reversibly connected to the ultrasonic probe – [0060] – Fig. 1C) , which when connected, at least partially produce a three dimensional shape of the ultrasonic probe of Fig. 1D, the holder comprise a light delivery system 32 [0061], the light delivery system may include an interventional device such as a needle [0063]  hence an attachment element for mounting a needle. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the fastener of D1 with the fastener of D3 that is reversibly connectable via the clamping system to the ultrasonic probe, and has an attachment element for a needle as taught by D3, as an art recognized alternative fastening means that allows for replacement or refurbishment of the mounting device, as well as increase applicability of a light delivery system and/or needle attachment. 
Allowable Subject Matter
Claims 5 and 19-21 are allowable. 
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   the prior art fails to reasonably disclose or render obvious an assembly or mounting assembly that comprises the combination of an ultrasonic probe, a mounting device as specified in each of claims 5, 19 and 23, and electromagnetic field generator, wherein the electromagnetic field generator is either: (i)  is mountable on the ultrasonic probe in at least two mounting positions by the mounting device (claim 5); (ii)  attached within an envelope of 5 cm of the ultrasonic probe when mounted on the ultrasonic probe by the mounting device (claim 19);  or is at least partially integrated into the housing of the ultrasonic probe (claim 23).  Claims 20 and 21 are allowable for the same reasons as claim 19. 
Double Patenting
Claims 4 and 18 are objected to under 37 CFR 1.75 as each being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed August 27, 2021 in regards to 35 U.S.C 112 (b) rejection of claim 15 have been fully considered and is persuasive. That rejection is hereby withdrawn.
Applicant's arguments filed August 27, 2021 in regards to prior art rejections of claims 1-3 and 6-17 have been fully considered but they are not persuasive. It is emphasized herein that these claims are directed to a mounting device that comprise at least one fastening structure, the other recitations in the claim are directed to functional language,(see claim interpretation section above and details in rejection of claim 1), a mounting device with at least one fastening structure that is capable of reversibly mounting at least an element to an ultrasonic probe for orientating the element with respect to the ultrasonic probe in at least one mounting position reads on at least claim 1. 
In the arguments in page 11 of the remarks, it has been argued that “magnetometric detector” of D1 is not the claimed electromagnetic field generator. In response, this argument is not persuasive because claim 1 does not positively recites an electromagnetic field generator, only a mounting device with at least one fastening structure is positively recited, wherein the fastening structure is capable of the functional recitation recited in claim 1. As noted in the previous Office action, the fastening structure of D1 connects a magnetometric detector to a mounting device and is therefore capable of connecting an electromagnetic field generator to the mounting device in a similar fashion. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to “fasteners” are releasably connected” see claim 1 above, with highlights in bold with discussion that follows regarding the fasteners of D1 being capable of the recited functional recitations. 
Finally, in paragraph bridging page 12-13, it has been alleged that the Office action relies on different embodiments of D1 for the anticipation rejection. This argument is prima facie unpersuasive because Applicant does not point out which different embodiments of D1 have been applied in the rejection.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection of claim 22 presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BONIFACE NGATHI/Primary Examiner, Art Unit 3793